MANSFIELD, Circuit Judge,
concurring in part and dissenting in part:
I concur in Chief Judge Mishler’s carefully considered opinion except insofar as it holds that the indemnity given by Trade & Transport, Inc. to Mobil Sales and Mobil Oil Corporation did not apply to plaintiff’s claim.
The principle that ambiguous maritime indemnity provisions are to be strictly construed has no relevance here for the reason that there is nothing ambiguous about the indemnity clause forming the basis of the third-party claim, which is quoted in toto in the majority’s opinion at page 47. In plain and unequivocal language the buyer’s agent, Trade & Transport, Inc. (“Transport”) warranted to the seller, Mobil Sales, that each vessel for which Transport purchased marine fuel oil (including plaintiff’s Daring) would be “properly equipped, maintained and operated” so as to avoid “overflow” and agreed to hold Mobil Sales harmless against “any claims” for damages resulting from “any such . . . overflow” except to the extent that the damage “resulted exclusively from negligence of seller [Mobil Sales and Mobil Oil Corp.].”
In the present case it is undisputed that the damage to the Daring, which forms the basis of plaintiff’s claim, was caused by an “overflow” and that the overflow did not result exclusively from negligence on the part of the seller but was 75% attributable to the negligence of the operator of the plaintiff’s ship which was being bunkered. Thus the plain language of the indemnity clearly applies. Furthermore, it is rather obvious that the language was intended to cover this very type of risk. The parties recognized that the owner or buying agent for a ship being bunkered would be in a far better position to avert risks of damage due to overflow than would a servicing vessel *49which merely pulls alongside the receiving ship and pumps oil into it. The supply ship could hardly be expected before each such operation to make a time-consuming inspection of the receiving vessel in order to determine whether it was adequately manned and equipped to avoid overflow or refuse delivery because of unsafe conditions wholly under the control of the buyer and/or the receiving vessel. Undoubtedly the parties further recognized that, even though the supplier might be partially to blame for an overflow, it would be difficult to fix or allocate the blame as between the parties, as turned out to be the case here.1 Since the purchaser would usually be in a superior position to prevent or minimize such accidents, the parties agreed and intended that the seller would be entitled to indemnity from the buyer against such losses, except where the accident was caused “exclusively” by the seller’s negligence.
Where the intent of the parties is so clear and the purpose of the indemnity is to avoid disputes over allocations of fault between the parties, enforcement of the indemnity clause does not offend any public policy principles. There is no suggestion, for instance, of overreaching on the part of Mobil Sales or Mobil Oil Corporation in the negotiation of the contract.
Thus the language of the agreement between Transport and Mobil Sales is crystal clear and, for the reasons stated above, the indemnity against “any claim”'for damages caused by an overflow should be held to mean exactly what it says. Nevertheless the majority, in my view without rational basis, describes the indemnity as “ambiguous” and then proceeds to emasculate it by employment of methods of construction and interpretation which appear to me to be wholly unjustified and unsupportable. No evidence is offered and no principle of construction is cited to support the majority’s view that the word “overflow” as used by the parties was intended to be limited to a discharge of oil into the harbor as distinguished from an overflow from the tanks of the receiving ship onto other parts of that ship where oil was not supposed to be found. Similarly there is no support for the conclusion that the reference to “public authorities” as an example of a possible claimant was intended to limit the meaning of the term “any” as used in the document or to preclude others, including the owner of the receiving vessel, from qualifying as a claimant.
The term “overflow” clearly means to flow or run over the brim of the tank into which the oil was to be pumped. “Public authorities” were referred to as an example in order to insure that third-party claims would not be excluded from the general term “any claim” and not to limit the latter term to third-party claims. The property most likely to be damaged by an overflow would be the ship being bunkered. Moreover, to suggest (as does the majority’s note 3) that the plaintiff would not have signed an agreement entitling the servicing ship to indemnity, not only begs the question before us but ignores the sound practical reasons for requiring the “bunkeree” vessel to bear the risk. In effect the majority holds that the indemnity, despite its all-inclusive language, does not cover the accident which occurred in the present ease because it fails to specify this particular kind of claim as against many others embraced by the agreement’s broad language. Under such principles of construction Mobil Sales could only have protected itself by enumerating at length each and every specific type of claim that might be encountered rather than protecting itself against “any” claim. In my view, such particularization is not required to render the indemnity effective.
*50For these reasons I would reverse the district court’s decision holding that Mobil Sales and Mobil Oil Corporation were not entitled to indemnity from Transport.

. The present case is a good example of the difficulty confronted in attempting to apportion fault causing an overflow. Although the supplier here may have delayed in complying with the Daring’s order to stop pumping, there were many steps which the Daring’s crew, had it consisted of licensed engineers, could reasonably have been expected to take in order to avert an overflow, including closing the main intake valve, closing the save-oil valve, and paying closer attention to fuel levels. Under the circumstances the allocation of 25% of the blame to the supplier (Mobil Sales and Mobil Oil Corp.), while not clearly erroneous, is rather high.